DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 2/17/2022 have been fully considered but they are not persuasive. 

Referring to the claim 1  Applicant has amended the claim by moving some limitations of claim 2 in to the independent claim 1 and argues that the prior art does not teach the amended limitation. Examiner respectfully disagrees with the applicant’s argument as the amended limitations previously claimed in depending claim 2.  Applicant has not made any specific argument except describing Matsunaga’s system except stating that the components of claim 1 are not taught (See Remarks pages 5-6) . Applicant has not specifically pointed out which features of claim 1 are missing from the prior art reference. Hence,  applicant’s arguments are not persuasive.  Also, examiner refers applicant to the current rejection.
Referring to the claim 9, Applicant argues that  claim 9 recites a pair of dielectric objects each covering a part of the portions of the pair of electrodes facing each other and points that Matsunaga does not teach the features of claim  9 and further argues that claim 8 although a different stator class recites elements analogus to those of claim 1. Thus all the independent claims are not taught by Matsunaga. (See remarks P6 and 7).  Examiner respectfully disagrees with the applicant’s arguments.  Fig 1 of Matsunaga represents all the features except in a circular tubing form. Fig 1 is a cross sectional feature and which exactly represents the claim 1, 8 and 9 features. Also Fig 1 of the instant application resembles the same structure. Hence, it would be obvious to a person with ordinary skill in the art to teach the device as claimed in the independent claims.

    PNG
    media_image1.png
    451
    653
    media_image1.png
    Greyscale

Applicant just describes the primary reference system but do not point how it is different from the claimed limitations.  Applicants have not presented any specific arguments on any of the independent claims. Hence, applicant’s arguments with respect to claims 1-9 are not persuasive. 
Applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Hence, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as obvious over JP2005056647A by K Matsunaga et al (Matsunaga).

Referring to the Claim 1 Matsunaga teaches A plasma device (See Fig 1 and paragraph [0038]) , comprising:
a discharge space (space inside electrode 2) in which process gas flows (item 23 gas inlet), the process gas being a gas for generating plasma (item 23 gas pipe and connected to the inlet 21 to inlet gas such as Ar or air or N2 or He etc;. See paragraphs [0049] and [0050]) a dielectric barrier discharger (item 5 dielectric electrode) configured to perform dielectric barrier discharge on the process gas in the discharge space (See paragraph [0018] [0028] and [0050]) where formation dielectric barrier discharge is explained); and 
an arc discharger configured to perform arc discharge on the process gas and provided downstream from the dielectric barrier discharger in the direction in which the process gas in the discharge space flows.(See paragraphs [0028] and [0054] explains arc discharge formation).


    PNG
    media_image1.png
    451
    653
    media_image1.png
    Greyscale


 wherein the dielectric barrier discharger comprises first electrodes which are a pair of electrodes, (Fig 1 and [0018] and [0070] (item 2 electrode and wall casing 1 ground electrode with dielectric barrier 5 forms the pair of electrodes paragraph [0052]).
wherein the arc discharger comprises second electrodes which are a pair of electrodes 1.	See Fig 1 and item 23 and item 6 through which plasma is out); , and 

But, Matsunaga does not explicitly teaches wherein the first electrodes and the second electrodes are electrically continuous.
However, Matsunaga teaches in Fig 1 and paragraphs [0030] to [0033] and [0070] explains the different parts and plasma formations where it apparently first and second electrodes are electrically continuous. 

Hence, it would have been obvious to a person with ordinary skill in the art before the time of the effective filing date of the instant application to combine the different features and fabricate a device which represents the claim 1 features is within the scope of the art as it is a simple design choice of the applicant as per the application of the dielectric barrier discharge
	
Referring to the claim 2, Matsunaga teaches, the plasma device of claim 1, Matsunaga further teaches wherein a pair of first  electrodes(item 2 electrode and wall casing 1 ground electrode with dielectric barrier 5 forms the pair of electrodes paragraph [0052]), extend in the direction of flow of the process gas (process gas flows from inlet 23 in to carona discharge area to arc discharge area paragraphs [0028] to [0030]).  

 	the pair of second electrodes comprises second electrodes   (See electrode 17 and casing electrode 1 forms the arc discharge electrodes [0052]), extend in the direction of flow of the process gas and are spaced apart from each other in the direction intersecting the direction of flow of the process gas (See paragraph [0054]);   

Referring to the claim 3, Matsunaga teaches, plasma device of claim 2, Matsunaga further teaches wherein the distance between the pair of first electrodes is less than the distance between the pair of second electrodes (see the distance between the electrode 2 and casing 1 is smaller than the distance between arc discharge electrode 17 and casing 1).

Referring to the claim 4, Matsunaga teaches, plasma device of claim 2, Matsunaga further teaches wherein the dielectric barrier discharger comprises a dielectric barrier disposed between the pair of first electrodes (DBD occurs between carona discharge electrode 2 and casing 1 via the dielectric member 5 see paragraphs[0022] and [0052]).

Referring to the claim 5, Matsunaga teaches, plasma device of claim 4, but Matsunaga is silent on wherein the dielectric barrier is composed of a pair of electrode covers (item 4 insulating holder is regarded as cover) covering each of the pair of first electrodes, and there is no member made of dielectric between the pair of electrode covers (See paragraph [0049]).

Referring to the claim 6, Matsunaga teaches, plasma device of claim 2, Matsunaga further teaches wherein the plasma device (See Fig 1) further comprises a power supply device configured to apply an AC voltage to each of the pair of first electrodes (See Fig 2 and paragraphs [0020] and [0064]). But silent on a High Frequency power supply. However, it is within the scope of a person with an ordinary skill in the art to provide a RF high frequency power supply by replacing the high voltage pulsed transformer power supply.

Referring to the claim 7, Matsunaga teaches, plasma device of claim 1, Matsunaga further teaches wherein the plasma device further comprises a process gas supply device (Fig 2 and item 31 paragraph [0069]) configured to supply the process gas to the discharge space (see paragraph [0052] for details).

Referring to the claim 8, Matsunaga teaches, A plasma generation Fig 1, 2 teaches method comprising:
a dielectric barrier discharging step of performing dielectric barrier discharge with a pair of first electrodes on a gas in the discharge space (See Fig 1 and paragraph [0028] and [0052]); and an arc discharging step of performing arc discharge on the gas in which the dielectric barrier discharge has been performed in the dielectric barrier discharge step (see paragraph [0032] and [0052]-[0054]).
However, the first pair of electrodes does not explicitly recited by Matsunaga that wherein the first electrodes and the second electrodes are electrically continuous.
Hence, it would have been obvious to a person with ordinary skill in the art before the time of the effective filing date of the instant application to combine the different features and fabricate a device which represents the claim 1 features is within the scope of the art as it is a simple design choice of the applicant as per the application of the dielectric barrier discharge
Referring to the claim 9 Matsunaga teaches, A plasma device (Fig 1) comprising: a pair of electrodes (See item 1 and item 2 paragraph [0052]), and a high-frequency power supply configured to apply a high-frequency voltage to the pair of electrodes. (See Fig 2 item 30 high frequency voltage transformer connected to pair of electrodes item 1 and item 2 and paragraphs [0020] and [0064}).

    PNG
    media_image1.png
    451
    653
    media_image1.png
    Greyscale

But Matsunaga is silent on a pair of dielectric objects each covering a part of the portions of the pair of electrodes facing each other.
Matsunaga teaches a tubular dielectric member to cover the pair of electrodes 1 and 2 (See Fig 1) facing each other..
Hence, it would have been obvious to a person with ordinary skill in the art before the time of the effective filing date of the instant application to combine the different features and fabricate a device which represents the claim 9  features is within the scope of the art as it is a simple design choice of the applicant as per the application of the dielectric barrier discharge

Conclusion

Claims 1-9 are rejected. 

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure.

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with. The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        5/02/2022